Citation Nr: 1735048	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-18 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for lumbosacral strain (back disability).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In March 2011, the Veteran testified before the undersigned Veterans' Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file.

In May 2014, the Board issued a decision denying a disability rating in excess of 20 percent for the service-connected back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  By a September 2015 Memorandum Decision, the Court vacated the Board's May 2014 decision and remanded the matter for further action consistent with its decision.

In May 2016, the Board remanded this matter for further evidentiary development prior to the adjudication of the claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

As noted above, by a September 2015 Memorandum Decision, the Court vacated the Board's May 2014 decision.  The vacatur was predicated on the Court's finding that the March 2009 and January 2012 VA Examination Reports were inadequate for adjudicative purposes because they did not sufficiently address whether the Veteran's reported flare-ups caused additional functional loss or limitation of motion.  See September 2015 Memorandum Decision; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (holding that an examination lacks sufficient detail to determine a disability rating, if the examiner fails to address functional loss during flare-ups).  Accordingly, the Board remanded this matter in May 2016.  See May 2016 Board Decision.

In the Board's May 2016 decision, the Board directed the Veteran be scheduled for another VA examination.  The VA examiner was asked to perform range of motion testing; to obtain from the Veteran a description of any increased back disability symptoms during flare-ups; to discuss, in detail, whether and how the flare-ups described would cause additional functional impairment; if possible, to estimate, in degrees, the additional limitation of motion due to the flare-ups; to discuss the flare-ups he reported in the prior March 2009 and January 2012 VA examinations, including an estimate, in degrees, the additional limitation of motion resulting therefrom.  See May 2016 Board Decision. 

The Veteran was afforded another VA examination in July 2016.  See July 2016 VA Examination Report.  During this VA examination, he relayed that he continued to experience flare-ups.  He explained during these flare-ups he experiences increased pain.  He reported the flare-ups occurred with sitting, standing, or walking for too long.  When the flare-ups occur he has to sit down if he is walking or bend over to stretch his back for some relief. 

Following examination, the VA examiner concluded the Veteran's statements describing his functional loss during flare-ups were consistent with the examination findings.  However, it appears the examination findings are inconsistent or incomplete.  Upon initial range of motion testing, pain was noted, but the VA examiner indicated it did not cause functional loss.  Subsequently, after repetitive use testing, the VA examiner reported he had additional functional loss or limitation of motion due to pain.  However, the degrees of motions recorded in all respects were identical to the initial range of motion measurements, and the VA examiner determined that neither pain, weakness, fatigability, nor incoordination significantly limited his functional ability with repeated use over time.  

With respect to the flare-ups reported at the March 2009 and January 2012 VA Examinations, the VA examiner simply indicated an objective comment and estimate of the degrees of additional limitation of motion during the flare-ups would be mere speculation.  Further, the VA examiner found the "June 2012 examination states no flare-ups."  The Board notes there is no June 2012 examination VA or otherwise of record. 

For the foregoing reasons, the Board finds the July 2016 VA Examination Report falls short of substantial compliance with the Board's May 2016 remand directives.  As such, a remand is necessary to obtain an addendum opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  

As another matter, the Board notes in July 2017, the Veteran submitted a Statement in Support of Claim describing in further detail the nature and severity of his flare-ups and the functional limitations resulting therefrom. 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the July 2016 VA examiner for an addendum opinion.  If the July 2016 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the complete record, the examiner should:

a. Clarify the findings in the Range of Motion and Functional Limitation section, Observed Repetitive Use subsection.  More specifically, describe the functional loss due to pain following repetitive use testing.

b. Elaborate on the findings in the Range of Motion and Functional Limitation section, Flare-ups subsection.  More specifically, explain how the medical examination is consistent with the Veteran's report of functional loss during flare-ups.

c. Describe the Veteran's report of flare-ups at the July 2016, March 2009, and January 2012 VA examinations as well as in the July 2017 Statement in Support of Claim.  In doing so, the examiner should:

i. Identify whether there is any functional loss or limitation of motion based on his report.  

ii. If there is any functional loss, discuss its impact and severity.  If there is no functional loss, explain why. 

iii. If there is any limitation of motion, provide an estimate, in degrees, of the additional limitation of motion due to flare-ups, if possible.  If unable to provide an estimate or if there is no limitation of motion, explain why.

iv. If his report of flare-ups more appropriately describes a baseline of the severity of his back disability, indicate the same and explain why.  In doing so, please account for any reports of intermittent or sudden increases in the severity of symptoms.

v. If an opinion cannot be rendered without resorting to mere speculation, explain why.

2. Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




